895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard Evander JONES, Plaintiff-Appellant,v.O.I. WHITE, Warden, Dr. Mike Washington, Ernest Bristol,Hospital Administrator, D.O. Craig, Safety and SanitationOfficer, Don Jones, Physician Assistant, Thomas Law,Physicians Assistant, A.K. John, Physicians Assistant, J.C.Carey, Physicians Assistant, Defendants-Appellees.
No. 89-5546.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR, District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellant's motion to compel the United States Attorney to prepare a joint appendix and to impose sanctions against him for delaying the civil action.


3
A review of the record reflects that the appellees requested an extension of time from the district court to respond to appellant's prisoner civil rights complaint.  Such extension was granted and appellant's motion to deny the extension was denied.  Appellant appealed on January 27, 1989, from the district court's January 27, 1989, denial of his motion to deny the extension of time.


4
The ruling denying the motion to deny an extension was not a final appealable order.  An order is deemed final for purposes of appeal if it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Catlin v. United States, 324 U.S. 229, 233 (1945);  Youghiogheny & Ohio Coal Co. v. Baker, 815 F.2d 422, 424 (6th Cir.1987).


5
It is ORDERED that the appellant's motion be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation